{¶ 55} I must respectfully dissent. The imposition of consecutive sentences in this matter is constitutionally infirm in light of the United States Supreme Court's decision in Blakely v. Washington.2
 {¶ 56} For the reasons stated in my prior concurring and dissenting opinions, the trial court's imposition of consecutive sentences violated appellant's Sixth Amendment right to a jury trial, as explained in Blakelyv. Washington.3
 {¶ 57} This matter should be remanded for resentencing consistent withBlakely v. Washington.
2 Blakely v. Washington (2004), 542 U.S. 296.
3 See, e.g., State v. Green, 11th Dist. No. 2003-A-0089, 2005-Ohio-3268 (O'Neill, J., concurring); State v. Semala, 11th Dist. No. 2003-L-128, 2005-Ohio-2653 (O'Neill, J., dissenting).